In an action for a divorce based upon cruel and inhuman treatment, the defendant wife appeals from an order of the Supreme Court, Orange County (Weiner, J.), dated July 20, 1984, which denied her motion for summary judgment.
Order affirmed, with costs.
The allegations of the verified complaint and verified bill of particulars raise factual issues as to whether defendant has subjected plaintiff to cruel and inhuman treatment (see, e.g., Pfeil v Pfeil, 100 AD2d 725; Frederick v Frederick, 92 AD2d 1058). Gibbons, J. P., Thompson, Weinstein and Lawrence, JJ., concur.